DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application TW 108136489. Accordingly, the effective filing date was recognized as 10/09/2019.

Specification
The disclosure is objected to because of the following informalities: 
On at least Page 2, lines 7-9; Page 2, line 25 – Page 3, line 1; Page 6, lines 10-11 and 24-26; and Page 13, lines 2-4, the Specification describes “the plurality of second reflection sides 13 arranged opposite of the to the plurality of first reflection sides 12”. However, the drawings do not appear to support this description. In at least Fig 6, the plurality of second reflection sides 13 are arranged orthogonal to the plurality of first reflection surfaces. Further, an even more detailed description could describe that the first reflection sides 12 are opposite each other; the second reflection sides 13 are opposite to each other and orthogonal to the first reflection sides. Without being considered new matter, “main body portion 1 has a plurality of first reflection sides 12 and a plurality of second reflection sides 13 arranged opposite to the 
Interpretation 1 – main body portion 1 has a plurality of first reflection sides 12 and a plurality of second reflection sides 13 arranged orthogonal to the plurality of first reflection sides 12 – or 
Interpretation 2 – main body portion 1 has a plurality of first reflection sides 12 opposite to each other and a plurality of second reflection sides 13 opposite to each other arranged orthogonal to the plurality of first reflection sides 12 –. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 7, “recessed portion, and” should be changed to – recessed portion; and – in order to put the claim in proper form.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Re Claim 1:
On lines 5-6, the claim cites “a plurality of second reflection sides arranged opposite to the plurality of first reflection sides”. However, the examiner has not found evidence of this limitation in the Applicant’s drawings. Upon careful review of the disclosure, the examiner found evidence for Interpretation 1 and Interpretation 2 as described in the Specification objection, above. Since the claim does not distinctly describe the drawings (i.e. a typographical error may have occurred), the scope of the claim is indefinite. 
Because the examiner is required to take a broadest reasonable interpretation, the examiner has taken Interpretation 1. Accordingly, the examiner has interpreted – a plurality of second reflection sides arranged orthogonal to the plurality of first reflection sides – in order to execute compact prosecution. Further discussion on Interpretation 2 has been described in the Conclusion section, below.
Re Claims 2-9:
The claims are indefinite due to their dependence on base claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. § 102(a)(1)as being anticipated by, or in the alternative, under 35 U.S.C. § 103 as obvious over Kelley (US 20120287649 A1).
Re Claim 1:
Kelly teaches an optical lens structure (light directing apparatus 100, shown in at least Figs 1, 5, and 18 and described in at least ¶ 0126) comprising: 
a main body portion (optical substrate 101, shown in at least Fig 1), one side of the main body portion (101) recessed to form an opening (opening shown as collimator 106 and light-receiving portion 107 in at least Fig 18) and a light incident portion corresponding to the opening (reflective indentations 161 and 162 of 106 as well as the surface portion of 107 are surfaces of which that light is incident upon as shown in at least Fig 18 and described in at least ¶ 0126), the main body portion (101) having a plurality of first reflection sides (shown in Fig 5 of Kelley with the examiner’s annotations, below) and a plurality of second reflection sides 
a projection portion (outer surface 102) arranged on the other side of the main body portion (shown in Figs 1-3), one side of the projection portion (102) faced away from the main body portion (101) recessed to form a through opening (region 122, Fig 1) and a light emitting portion corresponding to the through opening (evidenced by the two right side rays of rays 173 shown proximate to point 112 of region 122 in Fig 18), 
wherein, the light incident portion (specifically the surface of 107) receives and refracts a plurality of external light beams (shown in Fig 18), so that one part of the plurality of external light beams is projected to the light emitting portion (shown in Fig 18), another part of the plurality of external light beams is projected to the plurality of first reflection sides and the plurality of second reflection sides (Fig 18 transposed with Fig 5 of Kelley, below), and further another part of the plurality of external light beams is reflected and projected toward the light emitting portion by the plurality of first reflection sides and the plurality of second reflection sides (Fig 18 transposed with Fig 5 of Kelley, below) , 
wherein, the plurality of external light beams projects a plurality of irradiation ranges separated from each other by the plurality of the external light beams being refracted in the light emitting portion (separation shown of rays 173 shown in Fig 18), wherein, each of the recessed portions has a first dividing line (shown as the symmetry lines circled in Fig 5 of Kelley, below), each of the plurality of second reflection sides is divided into a first arc side and a second arc side by the first dividing line (configuration of arcs shown in Fig 5 of Kelley, below, reflective indentations are generally circular and rotationally symmetric, or at least partially circular and partially rotationally symmetric, about the central axis Y'), 
wherein, the main body portion (101) forms a reference surface based on a plurality of the first dividing lines (cross-sectional view of Fig 18 transposed with Fig 8 as well as Fig 5 of Kelley below), and the reference surface overlaps the plurality of the first dividing lines (cross-sectional view of Fig 18 transposed with Fig 8 as well as Fig 5 of Kelley below).
Figure 5 of Kelley with the examiner's annotations

    PNG
    media_image1.png
    692
    626
    media_image1.png
    Greyscale


Alternatively,
With regard to the plurality of first reflection sides, Kelley at least suggests the plurality of external light beams is projected to the plurality of first reflection sides and the plurality of second reflection sides, and further another part of the plurality of external light beams is reflected and projected toward the light emitting portion by the plurality of first reflection sides and the plurality of second reflection sides due to the configuration shown in Fig 5 with the examiner’s annotations, above, because it would have been recognized that light emits in three dimension, specifically including to the plurality of first reflection sides. Since must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kelley as at least suggesting the plurality of external light beams is projected to the plurality of first reflection sides and the plurality of second reflection sides, and further another part of the plurality of external light beams is reflected and projected toward the light emitting portion by the plurality of first reflection sides and the plurality of second reflection sides.
With regard to symmetry, Kelley at least suggests each of the plurality of second reflection sides is divided into a first arc side and a second arc side by the first dividing line, and the first arc side and the second arc side are symmetrical and connected to each other due to the configuration of Fig 5 with the examiner’s annotations above, wherein the bottom left side of the symmetry lines is the first and the top right side of the symmetry line is the second arc and due to the description in ¶ 0126 as reflective indentations are generally circular and rotationally symmetric, or at least partially circular and partially rotationally symmetric, about the central axis Y'. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kelley as at least suggesting each of the plurality of second reflection sides is divided into a first arc side and a second arc side by the first dividing line, and the first arc side and the second arc side are symmetrical and connected to each other.
Re Claim 5:
Kelley further teaches wherein the light emitting portion (102) has a second dividing line (centerline 113), and the second dividing line (113) overlaps the reference surface (Fig 1 transposed with Fig 18), wherein the light emitting portion (122) is divided into a plurality of arc surfaces by the second dividing line (configuration shown in Fig 1), and the plurality of arc surfaces are connected to each other and opposite to each other (configuration shown in Fig 1).
Re Claim 6:
Kelley further teaches wherein the light emitting portion (102) has a second dividing line (centerline 113), an extension direction (Z axis direction) of the second dividing line (113) is same as an extension direction of the reference surface (Fig 1 transposed with Fig 18), and the second dividing line (113) does not intersect the reference surface (Fig 1 transposed with Fig 18), wherein the light emitting portion (122) is divided into a plurality of arc surfaces by the second dividing line (configuration shown in Fig 1), and the plurality of arc surfaces are connected to each other and opposite to each other (configuration shown in Fig 1).
Re Claim 8:
Kelley further teaches wherein the through opening is polygonal (configuration shown in Fig 1).
Re Claim 9:
Kelley further teaches wherein the main body portion (101) and the projection portion (102) are integrally formed (shown in Fig 1). Further, the examiner notes that integrally formed is a product-by-process limitation under MPEP § 2113 in an apparatus claim, since one of ordinary skill in the art before the effective filing date would have not recognized a difference in the structure as claimed as compared with the structure as disclosed by Kelley. 

Allowable Subject Matter
Claims 2-4 and 7 would be allowable if rewritten to overcome the claim objection above as well as the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Re Claim 2:
The closest prior art of record, Kelley, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the other side of the main body portion gradually shrinks toward the one side of the main body portion as set forth in the claim.
Re Claim 2:
The closest prior art of record, Kelley, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the other side of the main body portion gradually shrinks toward the one side of the main body portion as set forth in the claim.
Re Claim 4:
The closest prior art of record, Kelley, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the light incident portion has a plurality of first refraction sides, a plurality of second refraction sides, and a third refraction side, wherein the plurality of first refraction sides correspond to the plurality of first reflection sides, the plurality of second refraction sides correspond to the plurality of second reflection sides, and the third refraction side connects the plurality of first refraction sides and the plurality of second refraction sides as set forth in the claim.
Re Claim 7:
The closest prior art of record, Kelley, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of an outer edge of the one side of the main body portion as set forth in the claim.

Conclusion
The examiner notes that Interpretation 2 as described in the Specification section, above, does not appear to be taught, disclosed, suggested, or made obvious by Kelley. An amendment similar to that interpretation would appear to overcome at least the rejection of record if not the reference entirely. Further search and consideration would be required to determine patentability.
The prior art made of record on the PTO-892 but not relied upon, above is considered pertinent to applicant's disclosure because they teach an optical lens structure with a plurality of recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875